DETAILED ACTION
This non-final office action is responsive to applicant’s amendments and request for reconsideration of application 16/168,661 as filed 03/30/2022.
Claim status is pending for claims 1-20, independent claims are 1, 8 and 14, amended claims are 1-2, 4-8, and 13-14.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 03/30/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Response to Arguments
Claim interpretation under 35 U.S.C. 112(f) is withdrawn as necessitated by applicant’s amendments. Subsequent rejection under 35 U.S.C. 112(b) over functional language is withdrawn.
The rejection of claims 1-20 under 35 U.S.C. 112(b) as lacking antecedent basis is hereby withdrawn as necessitated by applicant’s amendments.
Applicant’s arguments regarding eligibility under 35 USC 101 as an abstract idea without significantly more have been fully considered and are not persuasive. The rejection is maintained with the following response to remarks:
Applicant argues that claims as amended purport to improve the functioning of a computer and that additional elements integrate the judicial exception into a practical application with significantly more. However, examiner respectfully disagrees. Claims as presently amended bring forward the functionality of ranking. Ranking is something which can be performed in the mind, for example scoring the top-3 charts to select one that best fits the dataset. One might recommend a bar chart over a pie chart based on an observed visual representation of data. Thresholding is simply a ≤/> max/min or top-k representation of the data as would be used to recommend the at least one visualization. Accordingly, the amended limitations are considered part of the abstract idea. 
Improvement is considered with regard to instant specification [0003], [0018-19] and [0030,32]. In particular, heuristics are noted for a visualization system with some variables and metrics that may reveal patterns or outliers. Heuristics are described by Merriam-Webster using the example of “heuristic shortcuts” which amounts to empirical trial-and-error feedback or rule-of-thumb approximation in the absence of an exact solution. Such heuristics are markedly mental as it teaches away from convergence of a particular model being solved. The revelation of patterns or outliers is subject to uncharacterized metrics and variables that are user-defined representing user’s feature of interest. What a user finds interesting is highly subjective, moreover there is no recitation of outliers in the claim. The pattern being based on a dependency based on a relation based on a feature of interest that is user-defined does not cure eligibility as it does not convey a particular technical solution. The arts provide evidentiary support of a wide range of approaches to convey known functionalities, see for example RankIt learning-to-rank per Kuhlman et al., “Performance-driven Interactive Ranking System for Personalized Decision Support” and/or Weng et al., “SRVis: Towards Better Spatial Integration in Ranking Visualization”. Numerous evidentiary references point to the state of art being considerably more developed than the application’s background suggests, and an inquiry into improvement does not reveal features absent from what is known. In view of the foregoing, the examiner is not persuaded by arguments and the rejection is maintained. A detailed rejection follows and is updated to reflect present claim status.
Applicant’s argument dated 03/30/2022 regarding the prior art have been fully considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given to present status of claims and new arts are identified, a detailed rejection follow below. Examiner notes that present claim status is not supported by the provisional filing of the instant application and is therefore accorded the date commensurate with the non-provisional filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance under MPEP 2106. The response to remarks per above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-7 are a system/machine, claims 8-13 are a method/process, and claims 14-20 are a computer readable storage medium/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite: 
“recognize a variable dependency between a target feature variable and other feature variables, wherein the target feature variable is received from a user representing a particular feature of interest” 
(Mental Process, Observation)
“identify one or more relational patterns between the target feature variable and the other feature variables based on the variable dependency” 
(Mental Process, Observation)
“rank the one or more relational patterns between the target feature variable and the other feature variables” 
(Mental Process, Opinion or Judgment)
“generate at least one meta-data feature set and associated result metrics, wherein the associated result metrics are based on a relational pattern of the one or more relational patterns that ranks above a threshold ranking” 
(Mental Process, Evaluation)
“recommend, after the at least one meta-data feature and the associated result metrics are generated, at least one visualization based on the at least one meta-data feature set and the associated metrics” 
(Mental Process, Opinion or Judgment)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into by the judicial exception because the additional elements are as follows: 
Limitations are performed by a “processor” with “computer readable storage medium comprising a set of computer instructions”. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Limitations comprise recognizing a dependency and identifying patterns which are considered insignificant pre-solutionary activities per MPEP 2106.05(g). Observing a graph with relational data amounts to selecting the type of data be manipulated. Data manipulation is generating feature set and associated metrics with respect to a ranking threshold. This is consistent with adjusting alarm limits which was found insufficient to cure eligibility in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978). Further, the recommendation based on a ranking is understood as one would not logically recommend a suboptimal graph from among a plurality of visualizations. The inclusion of ranking functionality does not meaningfully limit the claim beyond that which is capable of performance in the mind, for example choosing the best of three options. The basis of meaningful functionality measured against the claim is that the foundation of the claim is based on a dependency which is described the specification per [0005-10] “the variable dependency is one of a linear or non-linear relationship or any non-random pattern” which does not provide a substantively technical basis for the rest of the claim and is further positioned by the specification as [0026] “capable of spotting any interesting relationship”. Moreover, ascertaining the basis of functionalities leaves the reader with [0044] “a skilled programmer would be able to write such a computer program… based on the appended flow charts, algorithms”. There are simply no appended algorithms nor any flow charts that entail a single decision point. In view of the foregoing, there are no additional elements integrating the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea in to a practical application, the additional elements of using a processor and computer readable storage medium to perform the claimed process of interpreting data structures amounts to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The further recitations do not amount to significantly more as they do not meaningfully limit the claim beyond that which is known - evidentiary support of known functionalities is per at least Kuhlman Fig 1 and/or Weng [Sect4.1] Fig 2.
The claims are not patent eligible. This rejection applies equally to independent claims 1, 8 and 14 as well as to dependent claims 2-7, 9-13 and 15-20. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 2, 9 and 15 disclose floating functions of variable selection, interaction detection, pattern discovery and ranking. Ranking is already addressed and the other functions are simply not described. The elements are considered part of the abstract idea. There is no particular transformation and functionalities amount to no more than describing a field of use.
Dependent claims 3, 10, and 16 disclose the dependency as one of linear, non-linear and non-random. It is not apparent how this is in any way limiting because the scope is all-encompassing. What would fall outside the scope of either linear or non-linear or non-random? The claim does not provide meaningful limitation.
Dependent claims 4, 11 and 17 disclose sort, categorize and filter data structures according by alternatives of type, structure, etc. The limitation is considered conventional data structure that routine programming activities pertain to. All claimed operations are known per reference Anand cited below.
Dependent claims 5, 12 and 18 disclose performing a statistical test to determine significance of an interaction effect. The statistical test lacks particular transformation and may be arbitrarily simple as it is not detailed nor is the effect of an interaction meaningfully resolved. There is no evidence of improvement to the functioning of a computer through the test (such as benchmark unexpected results) and the effect may entail a user-subjective interaction effect.
Dependent claims 6, 13 and 19 disclose generating charts as bivariate or multivariate. The type of charts are considered a field of use which does not amount to significantly more, MPEP 2106.05(h).
Dependent claims 7 and 20 disclose applying heuristic rules to recommend visualizations. Heuristic rules are markedly mental and considered part of the abstract idea. The functionality serves to underscore ineligibility and is addressed in the response to remarks which are incorporated.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Cashman et al., “Visual Analytics for Automated Model Discovery” hereinafter Cashman (arXiv: 1809.10782v2), as evidenced by Wang et Cashman “NNCubes: Learned Structures for Visual Data Exploration” (arXiv: 1808.08983v1), in view of 
Behrisch et al., “Visual Pattern-Driven Exploration of Big Data” hereinafter Behrisch (arXiv: 1807.01364v1), in view of
Pienta et al., “FACETS: Adaptive Local Exploration of Large Graphs” hereinafter Pienta, in view of 
Anand et al., US PG Pub No 20150278214A1 hereinafter Anand, in view of 
With respect to claim 1, Cashman teaches: 
A predictive system for interpreting data structures {Cashman discloses autoML visual analytic system and methods, Figs 1-3}, the predictive system comprising: 
recognize a variable dependency between a target feature variable and other feature variables, wherein the target feature variable is received from a user representing a particular feature of interest {Cashman teaches feature selection and model selection with autoML visual analytic system Figs 1-3, [P.2 Sect.2 ¶1], [P.5 Sect4.1.4 ¶2]. AutoML recognizes the “dependency” by learning any arbitrarily complex function. This includes model selection based on the given features, (i.e., agnostic treating models such as neural networks like a black-box function). A non-limiting example of dependency is “linear regression” [P.2 ¶1], and neural networks are known to comprise nonlinear functions (e.g., tanh/sigmd). Evidentiary support of dependency as non-linear function is Wang et Cashman per [P.4 Sect4.1] detailed by equations 1-3 [P.5 Sect4.1.2-4.1.4]. The functionality of autoML feature selection is such that when a feature is selected by the user, it is of interest to that user as they are selecting which features to be modeled i.e. “selected target feature” [P.7 Last¶] per Cashman}, -
Cashman further discloses [Sect3.1 ¶1] “analyze patterns” but does not further detail
Behrisch teaches: 
identify one or more relational patterns between the target feature variable and the other feature variables based on the variable dependency {Behrisch discloses per [P.4 Sect.A] Eq.1 “differentiate visual patterns by calculating statistics on the normalized Euclidean distance scores” where distance conveys between and feature vector variables are indexed over dataset, denoted FD, the dependency is a variance and/or normalization}; 
Behrisch is directed to visualization algorithms thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use identify patterns based on dependency such as in Behrisch in combination with Cashman for the motivation that it “allows an interactive exploration of the pattern space for unexpected findings” (Behrisch [P.4 ColBrk]).
Behrisch further discloses quality metrics for ranking, but does not detail the ranking
Pienta teaches: 
rank the one or more relational patterns between the target feature variable and the other feature variables {Pienta [P.600] Eq 2.5 ranking r= between feature distributions L|U such that the subjective interestingness corresponds to relational patterns because divergence is weighted by λ feature weight, see notation [P.599] Table 1, [P.601 Sect2.5] top-k}; 
Pienta is directed to visualization algorithms thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to rank per Pienta for the ranking of Behrisch for the motivation of user profiling over aggregated features which “allows for better understanding of where the user-interest ranking comes from, and allows them to adjust if they want to ignore certain features in the interest ranking” (Pienta [P.600-01 Sect 2.4-3.2]).
However, the combination Cashman, Behrisch and Pienta does not detail recommendation which is based on generated data.
Anand teaches: 
generate at least one meta-data feature set and associated result metrics, wherein the associated result metrics are based on a relational pattern of the one or more relational patterns that ranks above a threshold ranking {Anand Fig 18D:1860 “generated data visualization options, compute a score based on a set of ranking criteria” i.e., [0131] “the ranking process 426 culls all options with scores below a certain threshold” emphasis threshold ranking for visualization options, similar top-ranked [0134], [0162]. Furthermore, [0062] “The criteria for evaluating identified data visualizations include statistical properties in the data that can be seen as visual patterns” is a pattern discovery where statistical properties are considered associated result metrics such as Pearson correlation [0257-67], Spearman rank correlation coefficient [0156], and/or a weighted sum of scores per [0127], [0244]}; and Page 2 of 18Application No.: 16/168,661Amendment Accompanying Request for Continued Examination
recommend, after the at least one meta-data feature and the associated result metrics are generated, at least one visualization based on the at least one meta-data feature set and the associated result metrics {Anand [0005] “recommendation engine for data visualization” Figs 4-5 illustrate, the recommended visualization includes ranking and scoring per [0125], such evaluation is considered after options are generated [0206], comprises iterative and/or hierarchical process per [0245], [0198]. The associated metrics are again Pearson, Spearman and/or weighted sum of products per [0257], [0245], [0156]}; and 
a processor {Anand [0016-17] “processor”, Figs 2-3 “CPU”} configured to: 
a non-transitory computer readable storage medium comprising a set of computer instructions executable by the processor {Anand [0107] “non-transitory computer readable storage medium” with [0091] “software programs or modules that execute on the device” Figs 2-3}.
	Anand is directed to visualization recommendation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to recommend visualization based on generated information per Anand in combination to for the motivation that “there may be 10,000 or more alternative data visualizations for a selected set of data fields. It would not be much help to a user if the 10,000 options were listed in a random or arbitrary order” thus “implementations take advantage of the fact that comparing (i.e., ranking) multiple data visualizations of the same view type uses different criteria from comparing data visualizations with different view types… adjust the weights of the ranking criteria over time” (Anand [0006], [0198]).

With respect to claim 2, the combination of Cashman, Behrisch, Pienta and Anand teaches the predictive system of claim 1, wherein the processor is configured to
	perform variable selection, interaction detection, pattern discovery, and ranking {Cashman discloses performing feature selection and model selection per Fig 3, [P.2 Sect.2 ¶1]. Features are input variables and model selection is interpreted to cover detecting interaction of variables (i.e., parameters). Further, pattern discovery is considered implicit consequence of model selection although the explicit recitation of pattern disriminability is per Behrisch [P.4 SectIV.A ¶2], ranking is throughout}. The limitation amounts to combination of prior art elements according to known methods to yield predictable results.

With respect to claim 3, the combination of Cashman, Behrisch, Pienta and Anand teaches the predictive system of claim 1, wherein 
	the variable dependency is one of a linear, non-linear relationship, and non-random pattern {Cashman [P.2 ¶1] “linear regression”. See also Anand linear and nonlinear weighting criteria [0127]}.

With respect to claim 4, the combination of Cashman, Behrisch, Pienta and Anand teaches the predictive system of claim 1, wherein the processor is further configured to 
	sort, categorize, and filter the data structures according to at least one of data type, hierarchical data structures, unique values, missing values and date/time data {Anand discloses per [0132] “sorting all of the data visualizations based on their overall scores”, [0203] “categorize the data”, [0168] “filters… Filters are similar to where clauses in an SQL query”; [0189] “criteria is hierarchical… data type” noted throughout}.

With respect to claim 6, the combination of Cashman, Behrisch, Pienta and Anand teaches the predictive system of claim 1, wherein the processor is further configured to 
	generate at least one or more of a multivariate chart and bivariate chart {Anand discloses bivariate scatterplots for visualizing encoded information that the user selects [0088], [0076]}.

With respect to claim 7, the combination of Cashman, Behrisch, Pienta and Anand teaches the predictive system of claim 1, wherein the processor is further configured to 
	apply heuristic based rules to recommend the at least one visualization {Anand discloses [0057] “Applying a set of rules” i.e. [0024-25] “heuristics… For example, if a certain user has favored line graphs for visualizations based on various data sources, the line graphs would be more highly recommended” similar [0283], [0162], [0068], Figs 4-5, 13}.

With respect to claim 8, the rejection of claim 1 is incorporated. The difference in scope being a method to perform limitations reflected in claim 1. The techniques of Cashman, Behrisch, Pienta and Anand are methodological. Embodiments of the prior comprise method, system and computer execution environment as would be readily understood by one of skill in the art. The remainder of this claim is rejected for the same rationale as claim 1.

Claims 9-11 are rejected for the same rationale as claim 2-4, respectively.
Claim 13 is rejected for the same rationale as claim 6.

With respect to claim 14, the rejection of claim 1 is incorporated. The difference in scope being a non-transitory computer readable storage medium with processor executable instructions to perform limitations reflected by claim 1. Anand discloses [0107] “non-transitory computer readable storage medium” and [0219] “programs for execution by the one or more processors”. The language is found in nearly any patent literature of the computer arts and amounts to recitation of computer environment understood by any skilled artisan. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the functionalities according to generic computer components disclosed by Anand as obvious to try from among finite predictable solutions for performing computer functionalities with a reasonable expectation of success.

Claim 15-17 are rejected for the same rationale as claim 2-4, respectively.
Claim 19-20 are rejected for the same rationale as claim 6-7, respectively.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cashman, Behrisch, Pienta and Anand in view of: 
Wall et al., “Podium: Ranking Data Using Mixed-Initiative Visual Analytics” hereinafter Wall.
With respect to claim 5, the combination of Cashman, Behrisch, Pienta and Anand teaches the predictive system of claim 1. Wall teaches wherein the processor is further configured to 
	perform a statistical test to determine whether an interaction effect is significant {Wall per [P.3 Sect4.3] Eq.3 is statistical test which determines contribution/significance of a weighted attribute to the rank score, introduced [P.3 Sect4.2.3] Eq.2, Figs 1-6}.
	Wall is directed to visualization modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the test of Wall in combination for the motivation which “allows users to easily understand which attributes are important to the ranking” (Wall [P.7 ¶1]).

Claims 12 and 18 are rejected for the same rationale as claim 5.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124